         Case 3:15-cv-01074-VLB Document 393 Filed 10/26/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

   RUSS MCCULLOUGH, RYAN
   SAKODA, and MATTHEW ROBERT                :
   WIESE,                                    :
   individually and on behalf of all         :
   others similarly situated,                :
                                             :
            Plaintiffs,                      :    CIVIL ACTION NO.
                                             :    3:15-cv-001074 (VLB)
   v.                                        :    Lead Case
                                             :
   WORLD WRESTLING                           :
   ENTERTAINMENT, INC.,                      :
                                             :
            Defendant.                       :

                                             :
   EVAN SINGLETON and VITO
                                             :
   LOGRASSO,
                                             :
                                             :   CIVIL ACTION NO.
            Plaintiffs,
                                             :   3:15-CV-00425 (VLB)
                                             :   Consolidated Case
   v.
                                             :
                                             :
   WORLD WRESTLING
                                             :
   ENTERTAINMENT, INC.,
                                             :
                                             :
            Defendant.
                                             :

                                 NOTICE OF APPEAL

        Following JUDGMENT (3:15-cv-001074, Dkt. 385; and 3:15-cv-00425, Dkt. 82),

PLAINTIFFS EVAN SINGLETON and VITO LOGRASSO hereby provide NOTICE that

the Plaintiffs in the above-named consolidated case hereby appeal to the United

States Court of Appeals for the Second Circuit from the Order (Dkt. 374) granting

330 Motion for Summary Judgment to Plaintiffs Singleton and Lograsso, entered

in this action March 28, 2018 granting Defendant World Wrestling Entertainment,




                                         1
       Case 3:15-cv-01074-VLB Document 393 Filed 10/26/18 Page 2 of 5



Inc.’s Motion for Summary Judgment in Accordance with the Court’s March 24,

2017 Order (Dkt. 330), and any and all other issues implicated by this Order.

      The Plaintiffs also hereby appeal to the United States Court of Appeals for

the Second Circuit from the Order (Dkt. 377) granting in part and denying in part

198 Motion for Sanctions, consistent the Court’s 376 Order adopting 371

Recommended Ruling; Order (Dkt. 376) adopting 371 Recommended Ruling; and

Order (Dkt. 371) RECOMMENDED RULING: Recommending that 198 Defendant’s

motion for sanctions be granted in part.

      Plaintiffs also hereby appeal to the United States Court of Appeals for the

Second Circuit from the Order (Dkt. 160) granting in part and denying in part

Plaintiffs’ 141, 142 Motions to Compel Responses to Plaintiffs’ First Requests for

Production; and Order (Dkt. 144) granting in part and denying in part 122 Motion to

Compel Responses by Plaintiffs to Defendant’s Interrogatories and Requests for

Production.

      Plaintiffs also hereby appeal to the United States Court of Appeals for the

Second Circuit from the Order (Dkt. 117) granting 72 Motion to Dismiss; granting

82 Motion for Leave to File; and Order (Dkt. 116) granting in part and denying in

part Defendant’s 43 Motion to Dismiss the Second Amended Complaint brought by

Plaintiffs Singleton and LoGrasso; granting Defendant’s 64 Motion to Dismiss the

Amended Complaint of Plaintiff Haynes; denying as moot Defendant’s 64 Motion

to Dismiss the Haynes Complaint for Lack of Jurisdiction; granting Defendant’s 95

Motion to Dismiss the Amended Complaint of Plaintiffs McCullough, Sakoda and

Weise, entered in this action March 21 and March 22, 2016 granting in part and



                                           2
         Case 3:15-cv-01074-VLB Document 393 Filed 10/26/18 Page 3 of 5



denying in part, Defendant World Wrestling Entertainment, Inc.’s Motion to Dismiss

Plaintiffs Singleton and Lograsso’s Second Amended Complaint (Dkt. 43

(consolidated Dkt. 44); 3:15-cv-00425, Dkt. 72).

      In addition, the Plaintiffs in the above-named consolidated case hereby

appeal to the United States Court of Appeals for the Second Circuit from the Order

(Dkt. 107) ORDER PARTIALLY LIFTING STAY OF DISCOVERY; and Order (Dkt. 89)

granting Motion to Stay.

Dated:       October 26, 2018.

                                       Respectfully Submitted,

                                       /s/ Konstantine W. Kyros
                                       Konstantine W. Kyros
                                       KYROS LAW OFFICES
                                       17 Miles Rd.
                                       Hingham, MA 02043
                                       Telephone: (800) 934-2921
                                       Facsimile: 617-583-1905
                                       kon@kyroslaw.com

                                       Anthony M. Norris
                                       KYROS LAW OFFICES
                                       17 Miles Road
                                       Hingham, MA 02043
                                       Telephone: (617) 396-4159
                                       Facsimile: (617) 583-1905
                                       anorris@kyroslaw.com

                                       Michael J. Flannery
                                       CUNEO GILBERT & LADUCA, LLP
                                       7733 Forsyth Boulevard, Suite 1675
                                       St. Louis, MO 63105
                                        Telephone: (314) 226-1015
                                       Facsimile: (202) 789-1813
                                       mflannery@cuneolaw.com

                                       William M. Bloss
                                       Federal Bar No: CT01008
                                       KOSKOFF, KOSKOFF & BIEDER

                                         3
Case 3:15-cv-01074-VLB Document 393 Filed 10/26/18 Page 4 of 5



                            350 Fairfield Avenue Bridgeport, CT 06604
                            Telephone: 203-336-4421
                            Facsimile: 203-368-3244

                            Robert K. Shelquist
                            Scott Moriarity
                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                            100 Washington Ave., S., Suite 2200
                            Minneapolis, MN 55401-2179
                            Telephone: (612) 339-6900
                            Facsimile: (612) 339-0981
                            rkshelquist@locklaw.com
                            samoriarity@locklaw.com

                            Harris L. Pogust, Esquire
                            Pogust Braslow & Millrood,LLC
                            Eight Tower Bridge
                            161 Washington Street Suite 940
                            Conshohocken, PA 19428
                            Telephone: (610) 941-4204
                            Facsimile: (610) 941-4245
                            hpogust@pbmattorneys.com

                            Erica Mirabella
                            CT Fed. Bar #: phv07432
                            MIRABELLA LAW LLC
                            132 Boylston Street, 5th Floor
                            Boston, MA 02116
                            Telephone: 617-580-8270
                            Facsimile: 617-580-8270
                            Erica@mirabellaLLC.com

                            Attorneys for Plaintiff Appellants.




                              4
       Case 3:15-cv-01074-VLB Document 393 Filed 10/26/18 Page 5 of 5



                          CERTIFICATE OF SERVICE

     I hereby certify that on this 26th day of October, 2018, the above Response
was served via this Court’s electronic case filing system.

                                    /s/ Konstantine W. Kyros
                                    Konstantine W. Kyros




                                       5
